DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to communication filed 04/27/2022. By this filing, claims 1, 3-9 and 11-17 are amended, claims 2, 10, 18 and 21-32 are canceled and claims 1, 3-9, 11-17 and 19-20 remain pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/12/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Remarks
Per claim 1, in response to amendments the claim objection of record is withdrawn.

In response to amendments to claim 1, the 35 U.S.C. 112(f) claim interpretation invocations per the respective limitations are withdrawn.

Response to Arguments
Per the amended claims 1, 9 and 17, Applicant’s arguments, see Remarks: pages 10-13, filed 04/27/2022, with respect to the rejection(s) of claim(s) 1, 9 and 17 under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made over Mesdaq in view of Haung. Please see below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 3-4, 9, 11-12, 17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mesdaq, US10601895 in view of Haung, US2018/0097822.

Per claim 1, Mesdaq discloses an apparatus to detect website-based phishing attacks, the apparatus comprising: 
website analyzer circuitry to analyze a requested website for evidence of a phishing attack, the website analyzer circuitry including first website analyzer circuitry and second website analyzer circuitry (The network traffic that is provided to the static analysis logic 120 by the communication interface 111 may include a portion of the received network traffic or the entirety of the network traffic. The parser 124 within the static analysis logic 120 parses the received network traffic and extracts SMTP traffic (e.g., an email) and provides the email to the email analysis logic 121. The email analysis logic 121 performs a first stage of analysis on the email which includes an analysis of the header and contents of the body of the email. The email is also provided to the URL analysis logic 121 which performs a second stage of analysis including parsing the email for a URL and upon detection of a URL, performing an analysis of the URL itself. Additionally, when a URL is detected, the email is provided to the web page analysis logic 123, which performs a third stage of analysis including fetching the web page content (e.g., HTML source code and associated metadata) and analyzing the header and body contents of the web page – Mesdaq: col. 7, lines 15-33); 
analysis selector circuitry to select the first website analyzer circuitry to analyze the requested website, the first website analyzer circuitry to determine a classification and a confidence value associated with the classification (In one embodiment, the analyses may be performed sequentially (e.g., email analysis, URL analysis, web page analysis) … information and results of one analyses may be used to assist in other analyses. For example, information and results of the email analysis and/or the URL analysis may aid the web page analysis by providing the web page analysis logic 123 with the domain of the sender of the email and/or a domain of the URL (e.g., prior to one or more redirects), which may assist the web page analysis logic 123 in narrowing its analysis – Mesdaq: col. 7, lines 33-45 – Note: the score determination logic of the classification logic may generate a score indicating a level of confidence that the email is associated with a spearphishing attack…a score may be a numerical value; one of a predefined set of categories such as “suspicious,” “malicious,” or “benign” – col. 4, lines 5-15); and 
Although Mesdaq is not explicitly relied on to disclose in response to the confidence value not satisfying a confidence threshold, select the second website analyzer circuitry to analyze the requested website, it is ready for such modification because it discloses “email analysis logic 121 performs a first stage of analysis on the email which includes an analysis of the header and contents of the body of the email. The email is also provided to the URL analysis logic 121 which performs a second stage of analysis including parsing the email for a URL and upon detection of a URL, performing an analysis of the URL itself. Additionally, when a URL is detected, the email is provided to the web page analysis logic 123, which performs a third stage of analysis including fetching the web page content (e.g., HTML source code and associated metadata) and analyzing the header and body contents of the web page…information and results of the email analysis and/or the URL analysis may aid the web page analysis by providing the web page analysis logic 123 with the domain of the sender of the email and/or a domain of the URL (e.g., prior to one or more redirects), which may assist the web page analysis logic 123 in narrowing its analysis” – Mesdaq: col. 7, lines 15-45.
Haung discloses in response to the confidence value not satisfying a confidence threshold, select the second website analyzer circuitry to analyze the requested website (If… the URL analysis manager 202 determines that the first-stage malicious URL classification score does not satisfy the confidence threshold, the URL analysis manager 202 provides the URL to the second analysis stage 404 – Haung: par. 0037); and 
website classifier circuitry to, in response to the confidence value satisfying the confidence threshold, classify the requested website as a benign site or presenting a phishing attack based on the classification (If the URL analysis manager 202 determines that the first-stage malicious URL classification score does satisfy the confidence threshold, the first-stage malicious URL classification score is used as the final malicious URL classification score – Haung: par. 0037).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mesdaq in view of Haung to include in response to the confidence value not satisfying a confidence threshold, select the second website analyzer circuitry to analyze the requested website; and website classifier circuitry to, in response to the confidence value satisfying the confidence threshold, classify the requested website as a benign site or presenting a phishing attack based on the classification.
One of ordinary skill in the art would have been motivated because it would allow “to identify the malicious URLs prior to a user visiting the web resource identified by the malicious URL or otherwise downloading content from such web resource” – Haung: par. 0001.

Per claim 9, Mesdaq discloses at least one non-transitory computer readable medium comprising instructions that, when executed, cause at least one processor to at least: 
select first website analyzer circuitry to analyze a requested website (The email analysis logic 121 performs a first stage of analysis on the email which includes an analysis of the header and contents of the body of the email – Mesdaq: col. 7, lines 22-25);
analyze, using the first website analyzer circuitry, the requested website for evidence of a phishing attack, the first website analyzer circuitry to determine a classification and a confidence value associated with the classification (The classification logic 140 includes the score determination logic 141 and the prioritization logic 142 and receives the results and information related to the static analysis and the dynamic analysis. The prioritization logic 142 may be configured to associate weighting with one or more portions of the analyses. The score determination logic 141 determines a score indicative of the likelihood the email is associated with a phishing, or more particularly, a spearphishing attack. The score determination logic 141 may determine a first score indicating the likelihood that the email is associated with a phishing attack based on an analysis of the email (e.g., header and body) and a URL detected within the email – Mesdaq: col. 8, lines 13-30 – Note: the score determination logic of the classification logic may generate a score indicating a level of confidence that the email is associated with a spearphishing attack…a score may be a numerical value; one of a predefined set of categories such as “suspicious,” “malicious,” or “benign” – col. 4, lines 5-15); and 
Although Mesdaq is not explicitly relied on to disclose in response to the confidence value not satisfying a confidence threshold, select the second website analyzer circuitry to analyze the requested website, it is ready for such modification because it discloses “email analysis logic 121 performs a first stage of analysis on the email which includes an analysis of the header and contents of the body of the email. The email is also provided to the URL analysis logic 121 which performs a second stage of analysis including parsing the email for a URL and upon detection of a URL, performing an analysis of the URL itself. Additionally, when a URL is detected, the email is provided to the web page analysis logic 123, which performs a third stage of analysis including fetching the web page content (e.g., HTML source code and associated metadata) and analyzing the header and body contents of the web page…information and results of the email analysis and/or the URL analysis may aid the web page analysis by providing the web page analysis logic 123 with the domain of the sender of the email and/or a domain of the URL (e.g., prior to one or more redirects), which may assist the web page analysis logic 123 in narrowing its analysis” – Mesdaq: col. 7, lines 15-45.
Haung discloses in response to the confidence value not satisfying a confidence threshold, select second website analyzer circuitry to analyze the requested website (If… the URL analysis manager 202 determines that the first-stage malicious URL classification score does not satisfy the confidence threshold, the URL analysis manager 202 provides the URL to the second analysis stage 404 – Haung: par. 0037); and 
in response to the confidence value satisfying the confidence threshold, classify the requested website as a benign site or as presenting a phishing attack based on the classification (If the URL analysis manager 202 determines that the first-stage malicious URL classification score does satisfy the confidence threshold, the first-stage malicious URL classification score is used as the final malicious URL classification score – Haung: par. 0037).
Therefore, claim 9 is rejected based on the same analysis and motivation to combine set forth in the rejection of claim 1 above. 

Per claim 17, Mesdaq discloses a method of detecting whether a requested website is presenting a phishing attack, the method comprising: 
selecting first website analyzer circuitry to analyze the requested website (The email analysis logic 121 performs a first stage of analysis on the email which includes an analysis of the header and contents of the body of the email – Mesdaq: col. 7, lines 22-25);
analyzing, using the first website analyzer circuitry, the requested website for evidence of a phishing attack, the first website analyzer circuitry to determine a classification and a confidence value associated with the classification (The classification logic 140 includes the score determination logic 141 and the prioritization logic 142 and receives the results and information related to the static analysis and the dynamic analysis. The prioritization logic 142 may be configured to associate weighting with one or more portions of the analyses. The score determination logic 141 determines a score indicative of the likelihood the email is associated with a phishing, or more particularly, a spearphishing attack. The score determination logic 141 may determine a first score indicating the likelihood that the email is associated with a phishing attack based on an analysis of the email (e.g., header and body) and a URL detected within the email – Mesdaq: col. 8, lines 13-30 – Note: the score determination logic of the classification logic may generate a score indicating a level of confidence that the email is associated with a spearphishing attack…a score may be a numerical value; one of a predefined set of categories such as “suspicious,” “malicious,” or “benign” – col. 4, lines 5-15); and 
Although Mesdaq is not explicitly relied on to disclose in response to the confidence value not satisfying a confidence threshold, select the second website analyzer circuitry to analyze the requested website, it is ready for such modification because it discloses “email analysis logic 121 performs a first stage of analysis on the email which includes an analysis of the header and contents of the body of the email. The email is also provided to the URL analysis logic 121 which performs a second stage of analysis including parsing the email for a URL and upon detection of a URL, performing an analysis of the URL itself. Additionally, when a URL is detected, the email is provided to the web page analysis logic 123, which performs a third stage of analysis including fetching the web page content (e.g., HTML source code and associated metadata) and analyzing the header and body contents of the web page…information and results of the email analysis and/or the URL analysis may aid the web page analysis by providing the web page analysis logic 123 with the domain of the sender of the email and/or a domain of the URL (e.g., prior to one or more redirects), which may assist the web page analysis logic 123 in narrowing its analysis” – Mesdaq: col. 7, lines 15-45.
Haung discloses in response to the confidence value not satisfying a confidence threshold, selecting second website analyzer circuitry to analyze the requested website (If… the URL analysis manager 202 determines that the first-stage malicious URL classification score does not satisfy the confidence threshold, the URL analysis manager 202 provides the URL to the second analysis stage 404 – Haung: par. 0037); and 
in response to the confidence value satisfying the confidence threshold, classifying, by executing an instruction with processor circuitry, the requested website as a benign site or as presenting a phishing attack based on the classification (If the URL analysis manager 202 determines that the first-stage malicious URL classification score does satisfy the confidence threshold, the first-stage malicious URL classification score is used as the final malicious URL classification score – Haung: par. 0037).
Therefore, claim 17 is rejected based on the same analysis and motivation to combine set forth in the rejection of claim 1 above. 

Per claim 3, Mesdaq in view of Haung discloses apparatus of claim 1, further including third website analyzer circuitry to identify a target site the requested website may be impersonating and to compare data from the requested website to data from the target site (The static analysis logic includes (i) an email analysis logic that extracts and analyzes the header and body of the email, (ii) a URL analysis logic to extract and analyze a URL included within the email, and (iii) a web page analysis logic to fetch the HTML code of the web page corresponding to the URL, subsequently extract and analyze the header and body, including images contained therein, and determine whether the web page is attempting to impersonate (e.g., a victim domain). The dynamic analysis logic includes…(c) an expert system to correlate the target domain with the victim domain and apply additional heuristics to determine if the web page is associated with spearphishing – Mesdaq: col. 3, lines 32-48).
Similar analysis set forth above in the rejection of claim 3, applies to features of each of claims 11 and 19 because they have similar scopes. As such, claims 11 and 19 are rejected based on the same analysis as set forth in the rejection of claim 3 above.

Per claim 4, Mesdaq in view of Haung discloses apparatus of claim 1, further including third website analyzer circuitry to analyze a behavior of the requested website in response to a submission of a data form of the requested website (The static analysis logic includes … (iii) a web page analysis logic to fetch the HTML code of the web page corresponding to the URL, subsequently extract and analyze the header and body, including images contained therein, and determine whether the web page is attempting to impersonate (e.g., a victim domain).  The dynamic analysis logic includes (a) at least one virtual machine (VM) to dynamically process the HTML source code of the web page to which the URL in the email directs – Mesdaq: col. 3, lines 32-44).
Similar analysis set forth above in the rejection of claim 4, applies to features of each of claims 12 and 20 because they have similar scopes. As such, claims 12 and 20 are rejected based on the same analysis as set forth in the rejection of claim 4 above.

2.	Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mesdaq, US10601895 in view of Haung, US2018/0097822 as applied to claims 4 and 12 above, and further in view of Wilcox, US2020/0053120.

Per claim 5, Mesdaq in view of Haung discloses the apparatus of claim 4, wherein the third website analyzer circuitry includes: 
site browser circuitry to request the requested website (By detecting a POST request, the web browser emulation logic may detect a domain …) – Mesdaq: col. 14, lines 3-23); 
data form identifier circuitry to identify the data form in the requested website that accepts input (By detecting a POST request, the web browser emulation logic may detect a domain to which the contents of the one or more input fields will be submitted from the link associated with the submission button (hereinafter referred to as the “target domain”) – Mesdaq: col. 14, lines 3-23). 
Mesdaq is not relied on to explicitly disclose but Wilcox discloses data generator circuitry to generate data to be placed into the data form (the response engine 114 may generate seed responses 112(S) which include information that appears to be of the type being sought within the message 106 but which actually leads to one or more false user accounts 138 – Wilcox: par. 0043); 
form executor circuitry to submit the data form (the response engine 114 may be designed to cause transmission of false responses 112(F) and/or seed responses 112(S) … to the phisher computing system 118– Wilcox: par. 0045); 
response analyzer circuitry to analyze a response of the requested website to the data form (The tenant server(s) 102 may include a device identification engine 140 to determine configuration data 124 that corresponds to the phisher device 122 when that phisher device 122 is used to log into the false user account 138. Exemplary configuration data 124 may include, but is not limited to, a screen size of the phisher device 122, a resolution of the phisher device 122, browser configurations on the phisher device 122, one or more plug-ins that are being operated by the phisher device 122, what browser is being used on the phisher device 122, an Internet protocol (IP) address associated with the phisher device 122, and/or any other information that is discernible about the phisher device 122. This configuration data 124 may provide the device identification engine 140 with the ability to identify one or more other login attempts that originate from the phisher device 122 – Wilcox: par. 0046); and
Mesdaq further discloses site behavior classifier circuitry to determine whether the requested website presents a phishing attack based on the response of the requested website (At block 801, the dynamic analysis logic receives the HTML source code for the web page directed to by the URL in the email. Previously, as is discussed in methods 600 and 700 of FIGS. 6 and 7, (i) a score indicating a level of suspiciousness as to whether the email is associated with a phishing, or particularly, a spearphishing attack based on the analysis of the header and contents of the email and a URL included in the email, and (ii) a score indicating a level of suspiciousness as to whether the web page is associated with a spearphishing attack based on a static analysis of the header and contents of the body of the web page as set forth in the HTML source code of the web page – Mesdaq: col. 13, lines 1-67).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mesdaq and Haung further in view of Wilcox to include data generator circuitry to generate data to be placed into the data form; form executor circuitry to submit the data form; response analyzer circuitry to analyze a response of the requested website to the data form.
One of ordinary skill in the art would have been motivated because it would allow “to trigger a conversation cycle in which the phisher is lured into conversing with the system” – Wilcox: par. 0015, “to determine configuration data 124 that corresponds to the phisher device 122 when that phisher device 122 is used to log into the false user account 138” wherein “the configuration data 124 serves as a “fingerprint” for the phisher device 122” – Wilcox: par. 0046-0047. After that, “even if a particular user is duped by a phishing email and provides the phisher with their real user credentials, the phisher will still be denied access to the particular user's real user account 134—so long as the phisher attempts to access the account from a “fingerprinted” computing device” – Wilcox: par. 0048.

Per claim 13, Mesdaq in view of Haung further in view of Wilcox disclose the at least one non-transitory computer readable medium of claim 12, wherein the instructions, when executed, further cause the at least one processor to at least: 
identify a data form in the requested website that accepts input (By detecting a POST request, the web browser emulation logic may detect a domain to which the contents of the one or more input fields will be submitted from the link associated with the submission button (hereinafter referred to as the “target domain”) – Mesdaq: col. 14, lines 3-23); 
Mesdaq is not relied on to disclose but Wilcox discloses regenerate data to be placed into the data form (the response engine 114 may generate seed responses 112(S) which include information that appears to be of the type being sought within the message 106 but which actually leads to one or more false user accounts 138 – Wilcox: par. 0043); 
submit the data form (the response engine 114 may be designed to cause transmission of false responses 112(F) and/or seed responses 112(S) … to the phisher computing system 118– Wilcox: par. 0045); 
analyze a response of the requested website to the data form (The tenant server(s) 102 may include a device identification engine 140 to determine configuration data 124 that corresponds to the phisher device 122 when that phisher device 122 is used to log into the false user account 138. Exemplary configuration data 124 may include, but is not limited to, a screen size of the phisher device 122, a resolution of the phisher device 122, browser configurations on the phisher device 122, one or more plug-ins that are being operated by the phisher device 122, what browser is being used on the phisher device 122, an Internet protocol (IP) address associated with the phisher device 122, and/or any other information that is discernible about the phisher device 122. This configuration data 124 may provide the device identification engine 140 with the ability to identify one or more other login attempts that originate from the phisher device 122 – Wilcox: par. 0046); and 
Mesdaq further discloses determine whether the requested website presents a phishing attack based on the response of the requested website (At block 801, the dynamic analysis logic receives the HTML source code for the web page directed to by the URL in the email. Previously, as is discussed in methods 600 and 700 of FIGS. 6 and 7, (i) a score indicating a level of suspiciousness as to whether the email is associated with a phishing, or particularly, a spearphishing attack based on the analysis of the header and contents of the email and a URL included in the email, and (ii) a score indicating a level of suspiciousness as to whether the web page is associated with a spearphishing attack based on a static analysis of the header and contents of the body of the web page as set forth in the HTML source code of the web page – Mesdaq: col. 13, lines 1-67).
The same motivation to modify Mesdaq and Haung further in view of Wilcox applied to claim 5 above applies here.

Per claim 6, Mesdaq, Haung further in view of Wilcox disclose the apparatus of claim 5, wherein the data generator circuitry is to generate the data to be placed into the requested website using random data generator circuitry (the response engine 114 may generate seed responses 112(S) which include information that appears to be of the type being sought within the message 106 but which actually leads to one or more false user accounts 138…the response engine 114 may generate a seed response 112(S) that includes one or more credentials that are usable to access a false user account 138 that is being hosted by a false tenant 136 – Wilcox: par. 0043 – Note: seed responses are randomly generated based on the information being sought and credentials usable to access a false user account).
The same motivation to modify Mesdaq and Haung further in view of Wilcox applied to claim 5 above applies here.
Similar analysis and the same motivation to combine set forth above in the rejection of claim 6, applies to features of claim 14. As such, claim 14 is rejected based on the same analysis as set forth in the rejection of claim 6 above.

Per claim 7, Mesdaq, Haung further in view of Wilcox disclose the apparatus of claim 5, wherein the site behavior classifier circuitry is to determine whether the requested website presents the phishing attack by determining whether the response from the requested website includes a redirection request to a different domain than that of the requested website (an analysis of the web page directed to by the URL included in the email is conducted by fetching the web page (e.g., requesting the HTML source code associated with the URL) and analyzing the contents of the web page. The analysis of the web page is performed by the web page analysis logic included within the static analysis logic. The analysis of the web page may include, inter alia, (i) … and/or (ii) the application of heuristic, probabilistic and/or machine learning algorithms to the attributes of the HTTP response header and/or the HTTP response body … When the target domain and the victim domain are not the same (no at block 807), the expert system of the dynamic analysis logic is invoked to perform additional heuristics on the web page to determine whether the web page is associated with a phishing web page, and thus the email associated with a phishing attack (block 809). Examples of additional heuristics that may aid in the determination of a score, as discussed below, may include but are not limited or restricted to, the presence, or lack thereof, of: a redirection from a secured website (“HTTPS”) to an unsecured website (“HTTP”) or vice versa – Mesdaq: col. 10, lines 15-23 and col. 15, lines 27-44 – Note: after web page analysis logic included within the static analysis logic by correlating the attributes extracted from the headers of the fetched web page with the attributes extracted from the email to determine the consistency between the sources as described by the text relevant to Fig. 7, the dynamic analysis logic is invoked to apply the heuristics that aid in determination of a score, e.g., presence, or lack thereof, of: a redirection from a secured website (“HTTPS”) to an unsecured website (“HTTP”) or vice versa).
Similar analysis set forth above in the rejection of claim 7, applies to features of claim 15. As such, claim 15 is rejected based on the same analysis as set forth in the rejection of claim 7 above.

Per claim 8, Mesdaq, Haung further in view of Wilcox disclose the apparatus of claim 5, wherein the site behavior classifier circuitry is to determine whether the requested website presents the phishing attack by determining whether the response from the requested website includes a request for a user to input additional information (At block 802, the web page is scanned for input fields that submit data to an external server via a request method supported by the Hypertext Transfer Protocol (HTTP), which may be, for example, a HTTP POST request. Herein, the analysis may look to detect a POST request as a POST request requests that a web server accepts data enclosed in the request payload. By detecting a POST request, the web browser emulation logic may detect a domain to which the contents of the one or more input fields will be submitted from the link associated with the submission button (hereinafter referred to as the “target domain”) – Mesdaq: col. 14, lines 3-23 – Note: the scanned one or more input field inquire information from the user, i.e., email recipient).
Similar analysis set forth above in the rejection of claim 8, applies to features of claim 16. As such, claim 16 is rejected based on the same analysis as set forth in the rejection of claim 8 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Speegle (US8943588) discloses a website analyzer including heuristics for automatically identifying a collection of behaviors typical of unauthorized websites, wherein the website analyzer may comprise of a semantic analysis engine and a link analysis engine. The semantic analysis engine uses the tag-level structure of HTML pages to formulate metrics which define similarity of web page content. The link analysis engine compares the structure of embedded URIs and scripts to define metrics which quantify the difference of links between an authorized site and a potentially malicious site.

Gardezi (US2020/0252428) discloses parsing a code segment retrieved using a suspect uniform resource locator (URL) to identify any links included in the code segment. From these links, additional code segments may be recovered in accordance with a code segment recovery scheme. Thereafter, analytics are performed on the retrieved and possibly recovered code segments. The analytics include determining whether any of the code segments is correlated with a code segment associated with a known prior phishing cyberattack. Upon completing the analytics, an alert message including meta-information associated with results from the analytics is generated to identify that the URL is associated with a known prior phishing cyberattack when one or perhaps a combination of code segments associated with the URL are correlated to any code segment associated with a known prior phishing cyberattack.

Liu (US10904286) discloses detecting phishing cyber-attacks by analyzing at least one displayable image of a webpage referenced by a URL associated with an email to ascertain whether the image, and thus the webpage and the email are part of a phishing cyber-attack.

Stein (US10104113) discloses selecting a uniform resource location (URL) for classification wherein the selected URL is associated with a webpage; determining a URL risk score for the selected URL; comparing the URL risk score to a URL risk threshold; in response to determining that the URL risk score exceeds the URL risk threshold, determining a maliciousness risk score for the webpage content associated with the selected URL; comparing the maliciousness risk score to a maliciousness risk threshold; and classifying the URL based on the comparison between the maliciousness risk score and the maliciousness risk threshold; in response to determining that the maliciousness risk score exceeds the maliciousness risk threshold, classifying the URL as malicious; in response to determining that the maliciousness risk score does not exceed the maliciousness risk threshold, classifying the URL as benign.

Harris (US2020/0382551) discloses receiving a request for content associated with a device, transmitting the content item to the device, receiving a set of request information associated with the request for content associated with a device and analyzing the set of client information to determine a fraudulence label, e.g., phishing classification, associated with the request for content. Fraud detection information generated based upon the set of request information, the set of client information and/or the fraudulence label may be stored in a fraud detection database. A second request for content associated with a second device and/or a second set of request information associated with the second request for content may be received.

Ramzan (US8850570) discloses determining a filter score wherein responsive at least in part to the filter score exceeding the threshold it is determined that the candidate suspicious website is a suspicious website. Whether the suspicious website is a malicious website is determined by: identifying software downloaded to the computing system responsive to accessing the suspicious website and determining whether the software downloaded to the computing system is malware based on characteristics associated with the downloaded software. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AREZOO SHERKAT whose telephone number is (571)272-8533. The examiner can normally be reached Monday - Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on 571 - 272 - 3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AREZOO SHERKAT/            Examiner, Art Unit 2494